Exhibit 10.10

AMENDED AND RESTATED LIMITED GUARANTY

AMENDED AND RESTATED LIMITED GUARANTY, dated as of March 24, 2010 (as amended,
supplemented, restated or otherwise modified from time to time, this
“Guaranty”), made by WELLS TIMBERLAND REIT, INC., a Maryland corporation (the
“Guarantor”), in favor of COBANK, ACB, as administrative agent (in such
capacity, the “Administrative Agent”) for each of the Lender Parties. This
Guaranty amends and restates in its entirety that certain Guaranty, dated as of
October 9, 2007 (the “Original Guaranty”), by the Guarantor in favor of the
Administrative Agent for the benefit of each Lender Party.

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of the
date hereof (as amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), among Timberlands II, LLC, a Delaware limited
liability company, Wells Timberland Operating Partnership, L.P., a Delaware
limited partnership (each a “Borrower” and collectively, the “Borrowers”), the
various lending institutions as are, or may from time to time become, parties
thereto (collectively, the “Lenders”), and the Administrative Agent in its
capacity as administrative agent for the Lenders, the Lenders have extended
Commitments (capitalized terms not otherwise defined herein, and all other
capitalized terms not otherwise defined herein, to have the meanings provided
for in Article I) to make Loans to the Borrowers; and

WHEREAS, as a condition precedent to the Funding Date under the Credit
Agreement, the Guarantor is required to execute and deliver this Guaranty; and

WHEREAS, the Guarantor has duly authorized the execution, delivery and
performance of this Guaranty and will receive direct and indirect benefits by
reason of the availability of such Commitments and the making of the Loans to
the Borrowers by the Lenders;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make the
Loans to the Borrowers pursuant to the Credit Agreement, the Guarantor hereby
agrees with the Administrative Agent, for its benefit and the benefit of each
other Lender Party, to amend and restate the Original Guaranty in its entirety
as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Terms. The following terms (whether or not underscored) when
used in this Guaranty, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Bankruptcy Code” is defined as Title 11 of the United States Code.

“Borrower” and “Borrowers” are defined in the first recital.



--------------------------------------------------------------------------------

“Credit Agreement” is defined in the first recital.

“Guaranteed Obligations” is defined in Section 2.1.

“Guarantor” is defined in the preamble.

“Guaranty” is defined in the preamble.

“Insolvency or Liquidation Proceeding” means (i) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Loan Party;
(ii) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Loan Party or with respect to a
substantial portion of their respective assets; (iii) any liquidation,
dissolution, reorganization or winding up of any Loan Party whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy; or (iv) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Loan Party.

“Lenders” is defined in the first recital.

“Original Guaranty” is defined in the preamble.

SECTION 1.2 Credit Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Guaranty, including its preamble
and recitals, have the meanings provided in the Credit Agreement.

ARTICLE II

GUARANTY

SECTION 2.1 Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees the full and prompt payment to the Administrative Agent (for the
benefit of the Lender Parties) of all losses, costs, expenses, and damages
incurred or suffered by any of the Lender Parties as a result of, or arising in
connection with, any of the following (collectively, the “Guaranteed
Obligations”):

(a) any fraud or intentional misrepresentation or omission by any Loan Party or
any Loan Party’s Affiliates, partners, members, officers, directors,
shareholders or principals in connection with (i) the performance of any of the
conditions to the Lenders making the Loans; (ii) any inducements to the Lenders
to make the Loans; (iii) the execution and delivery of the Loan Documents;
(iv) any certificates, representations or warranties given in connection with
the Loans; or (v) any Loan Party’s performance of the Obligations;

(b) any breach of any Loan Party’s obligations under Section 6.24 of the Credit
Agreement;

(c) any Lien on the Collateral not permitted by Section 7.2.3 of the Credit
Agreement or by any Loan Party incurring Indebtedness not permitted by
Section 7.2.2 of the Credit Agreement;

 

-2-



--------------------------------------------------------------------------------

(d) the sale, transfer, lease, contribution, conveyance or other disposition by
any Loan Party of any Collateral other than as permitted by Section 7.2.9 of the
Credit Agreement;

(e) the replacement cost of any property removed by any Loan Party from the Real
Property without the consent of the Administrative Agent after an Event of
Default has occurred and is continuing;

(f) any intentional acts or omissions by any Loan Party that result in waste
(including economic and non-physical waste) of all or any part of the
Collateral;

(g) the occurrence of any Insolvency or Liquidation Proceeding in which one or
more Loan Parties has acted in concert with, colluded or conspired with any
other Person, to cause the occurrence of any such Insolvency or Liquidation
Proceeding;

(h) any amendment, supplement, waiver or other modification, termination or
assignment of any MW Supply Agreement not permitted by clause (l) of
Section 7.1.11 of the Credit Agreement;

(i) the failure (i) of any Loan Party to deposit or cause to be deposited any
payments in the Revenue Account, the Domestic Equity Raise Account, the
International Equity Raise Account, the Interest Reserve Account, the Wells TRS
Subsidiary Account, the Working Capital Account, the Expense Account, or the
Receipt Account as required by Sections 7.1.12, 7.1.13, 7.1.14, 7.1.15, 7.1.16,
7.1.17, 7.1.18 and 9.2, as applicable, of the Credit Agreement or (ii) of any
amounts on deposit in the Receipt Account to be applied in accordance with the
Receipt Waterfall (except as approved by the Administrative Agent or the
Required Lenders);

(j) the forfeiture or threatened forfeiture of the Collateral to any
Governmental Authority pursuant to the Racketeer Influenced and Corrupt
Organizations Act or similar Law;

(k) any breach of Section 6.23 of the Credit Agreement;

(l) any payments in violation of Section 7.2.6 of the Credit Agreement;

(m) any action by any Loan Party or any of their Affiliates, partners, members,
officers, directors, shareholders or principals takes action to frustrate,
hinder or delay the Administrative Agent’s or any Lender’s exercise of its
remedies, it being understood that the foregoing shall not include any
reasonable action taken by a Loan Party in good faith to either contest the
existence of any Default or an Event of Default or dispute the meaning or
construction of a contractual term of any Loan Document; and

(n) the willful misconduct of any Loan Party.

This Guaranty constitutes a guaranty of payment when due and not merely of
collection, and the Guarantor specifically agrees that it shall not be necessary
or required that any Lender Party exercise any right, assert any claim or demand
or enforce any remedy whatsoever against any Borrower, any other Loan Party or
any Collateral before or as a condition to the obligations

 

-3-



--------------------------------------------------------------------------------

of the Guarantor hereunder. Notwithstanding the foregoing, the obligations of
the Guarantor hereunder shall be limited to a maximum aggregate amount equal to
the greatest amount that would not render the Guarantor’s obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code or any provisions of applicable state Law.

SECTION 2.2 Acceleration of Guaranty. The Guarantor agrees that, if any Event of
Default under Section 8.1.7 of the Credit Agreement shall occur or the Loans are
declared due and payable, the Guarantor will, automatically and without the
requirement that any demand for payment be made, pay to the Lender Parties
forthwith the full amount of the Guaranteed Obligations that are then due and
payable.

SECTION 2.3 Guaranty Absolute. This Guaranty is a continuing, absolute,
unconditional and irrevocable guaranty of payment and shall remain in full force
and effect until all the Guaranteed Obligations have been indefeasibly paid in
full in cash and all Commitments shall have irrevocably terminated. The
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the agreement under which they arise, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Lender Party with respect
thereto. The liability of the Guarantor under this Guaranty shall be absolute
and unconditional irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document or any
other agreement or instrument relating to any thereof;

(b) the failure of any Lender Party:

(i) to assert any claim or demand or to enforce any right or remedy against the
Borrowers, any other Loan Party or any other Person (including any other
guarantor) under the provisions of any Loan Document or otherwise, or

(ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any of the Guaranteed Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any compromise, renewal,
extension, acceleration or release with respect thereto, or any other amendment
or waiver of or any consent to departure from any Loan Document;

(d) any addition, exchange, release, impairment or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Guaranteed Obligations;

(e) any defense, set-off or counterclaim which may at any time be available to
or be asserted by the Borrowers or any other Loan Party against any Lender
Party;

(f) any reduction, limitation, impairment or termination of the Guaranteed
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Guarantor hereby
waives any right to or claim

 

-4-



--------------------------------------------------------------------------------

of) any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, the Guaranteed
Obligations or otherwise; or

(g) any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Borrowers, any other Loan Party or
the Guarantor, including as a result of any proceeding of the nature referred to
in Section 8.1.7 of the Credit Agreement.

SECTION 2.4 Reinstatement, etc. The Guarantor agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Guaranteed Obligations is
rescinded or must otherwise be restored by any Lender Party, upon the
insolvency, bankruptcy or reorganization of the Borrowers, any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 2.5 Waiver. The Guarantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that any Lender Party
protect, secure, perfect or insure any Lien on any property or exhaust any right
or take any action against the Borrowers, any other Loan Party or any other
Person (including any other guarantor of the Guaranteed Obligations) or any
collateral securing the Guaranteed Obligations.

SECTION 2.6 Waiver of Subrogation. The Guarantor hereby irrevocably waives to
the extent permitted by applicable Law and until such time as the Guaranteed
Obligations shall have been paid in full in cash and the Commitments have
irrevocably terminated, any claim or other rights which it may now or hereafter
acquire against the Borrowers or any other Loan Party that arise from the
existence, payment, performance or enforcement of the Guarantor’s obligations
under this Guaranty or any other Loan Document, including any right of
subrogation, reimbursement, exoneration or indemnification, and any right to
participate in any claim or remedy of any Lender Party against the Borrowers or
any other Loan Party or any collateral which any Lender Party now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity,
or under contract or Law. If any amount shall be paid to the Guarantor in
violation of the preceding sentence, such amount shall be deemed to have been
paid to the Guarantor for the benefit of, and held in trust for, the Lender
Parties, and shall forthwith be paid to the Administrative Agent on behalf of
the Lender Parties to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured. The Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section is knowingly made in contemplation of such benefits.

SECTION 2.7 Payments Free of Taxes. All payments made by the Guarantor hereunder
shall be free and clear of all Taxes.

 

-5-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND COVENANTS

SECTION 3.1 Representations and Warranties. The Guarantor hereby represents and
warrants, as of the date it becomes a party to this Guaranty, to the
Administrative Agent as set forth below:

(a) the Guarantor is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, and has full power and authority,
and holds all requisite licenses, permits and other approvals of Governmental
Authorities, to enter into this Guaranty and the other Loan Documents to which
it is a party and to carry out the transactions contemplated hereby and thereby;

(b) the execution and delivery by the Guarantor of this Guaranty and the other
Loan Documents to which it is a party and the consummation by the Guarantor of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action of the Guarantor. This Guaranty and such other Loan
Documents to which the Guarantor is a party have each been duly executed and
delivered by the Guarantor and each constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium or similar Laws at the time in effect affecting the rights of
creditors generally and subject to the effects of general principles of equity
(regardless of whether considered in a proceeding in law or equity); and

(c) the execution and delivery of this Guaranty and the other Loan Documents to
which the Guarantor is a party and the consummation by the Guarantor of the
transactions contemplated hereby do not (i) contravene or result in a default
under the Guarantor’s Organizational Documents, (ii) contravene or result in a
default under any material contractual restriction or Law binding on the
Guarantor, (iii) require any filings, consents or authorizations which have not
been duly obtained or (iv) result in the creation or imposition of any Lien on
the Guarantor’s properties (other than on behalf of the Administrative Agent).

SECTION 3.2 Additional Covenants. The Guarantor agrees that, until all the
Guaranteed Obligations have been paid in full in cash on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and all Commitments shall have irrevocably terminated, it
will comply with all the terms and provisions of the Credit Agreement and the
other Loan Documents that are applicable to it.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Loan Document. This Guaranty is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including Section 1.3 and Article X thereof.

SECTION 4.2 Amendments, etc.; Successors and Assigns.

 

-6-



--------------------------------------------------------------------------------

(a) No amendment to or waiver of any provision of this Guaranty nor consent to
any departure by the Guarantor herefrom, shall be effective unless the same
shall be in writing and signed by the Administrative Agent and the percentage of
the Lenders as required by Section 11.1 of the Credit Agreement, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given.

(b) This Agreement shall be binding upon the Guarantor and its successors,
transferees and assignees, and shall inure to the benefit of and be enforceable
by the Administrative Agent and each other Lender Party and their respective
successors and assigns; provided, however, that the Guarantor may not assign its
obligations hereunder without the prior written consent of the Administrative
Agent. Without limiting the generality of the foregoing, any Lender may assign
or otherwise transfer (in whole or in part) its Loans to any other Person, and
such other Person shall thereupon become vested with all the rights and benefits
in respect thereof granted to such Lender under any Loan Document (including
this Guaranty) or otherwise, subject, however, to the provisions of
Section 11.10 and Article X of the Credit Agreement.

SECTION 4.3 Addresses for Notices. All notices and other communications provided
for hereunder shall be made as provided in, and subject to the terms of,
Section 11.2 of the Credit Agreement. All notices to the Guarantor shall be sent
care of the Borrowers at their address set forth in the Credit Agreement and all
notices to the Administrative Agent shall be sent as provided in the Credit
Agreement.

SECTION 4.4 No Waiver; Remedies. No failure on the part of the Administrative
Agent or any other Lender Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The Administrative Agent and each
other Lender Party shall have all remedies available at law or equity, including
without limitation, the remedy of specific performance for any breach of any
provision hereof. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law or equity.

SECTION 4.5 Right to Set-Off. Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent and each other Lender Party are
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Administrative Agent or any such Lender Party, as the case
may be, to or for the credit or the account of the Guarantor against any and all
of the Guaranteed Obligations now or hereafter existing under this Guaranty,
irrespective of whether the Administrative Agent or any such Lender Party shall
have made any demand under this Guaranty. Each Lender Party agrees promptly to
notify the Guarantor, the Borrowers and the Administrative Agent after any such
set-off and application made by the Administrative Agent or any such Lender
Party, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each other Lender Party under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or any of the other Lender Parties may have.

 

-7-



--------------------------------------------------------------------------------

SECTION 4.6 Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Guaranty or affecting the validity or
enforceability of such provisions in any other jurisdiction.

SECTION 4.7 Counterparts. This Guaranty may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute but one and the same agreement.

SECTION 4.8 Governing Law; Entire Agreement. THIS GUARANTY SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
THIS GUARANTY AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

SECTION 4.9 Waiver of Jury Trial. THE GUARANTOR AND EACH LENDER PARTY HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS GUARANTY, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY LENDER PARTY OR
THE GUARANTOR. THE GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT ENTERING INTO THIS GUARANTY.

SECTION 4.10 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF, ANY LENDER PARTY OR THE GUARANTOR SHALL BE BROUGHT AND MAINTAINED IN
THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF MANHATTAN OF THE STATE OF
NEW YORK. THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH LITIGATION AS
SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH LENDER PARTY AND THE GUARANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT

 

-8-



--------------------------------------------------------------------------------

REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT THE GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE
GUARANTOR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 4.11 Waiver of Certain Claims. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE GUARANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST EACH
LENDER PARTY ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY OR ANY INSTRUMENT CONTEMPLATED
HEREBY.

SECTION 4.12 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

SECTION 4.13 No Novation. The amendment and restatement of the Original Guaranty
by this agreement shall not constitute a novation or termination of the
obligations and covenants of the Guarantor thereunder, but shall constitute an
amendment and restatement of the obligations and covenants of the Guarantor
under the Original Guaranty and this Guaranty hereby reaffirms all such
obligations and covenants under the Original Guaranty as amended and restated
hereby.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date and year
first above written.

 

WELLS TIMBERLAND REIT, INC.

By:

 

 

 

Name:

 

Douglas P. Williams

 

Title:

 

Executive Vice President, Secretary & Treasurer

Acknowledged and Accepted:

 

COBANK, ACB,

    as Administrative Agent

By:

 

 

 

Name:

 

Michael Tousignant

 

Title:

 

Vice President

WELLS REIT LIMITED GUARANTY

SIGNATURE PAGE